Case 6:10-cr-00037-JA-DAB Document 82 Filed 08/06/20 Page 1 of 3 PagelD 431

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:10-cr-37-Orl-28DAB
WILLIAM CICCOTTO

 

ORDER

 

Defendant’s motion (Doc. 79) asking this Court to reconsider its July 8, 2020 Order
(Doc. 78) is before the Court for consideration. The Government filed a response to the
motion. (Doc. 81). Because Defendant offers no intervening change in controlling law, no
new evidence, and makes no showing of clear error or manifest injustice, the motion is due
to be denied.!

“Although the Federal Rules of Criminal Procedure do not specifically
authorize motions for reconsideration, both the Supreme Court and [the Eleventh Circuit
Court of Appeals] have permitted parties to file such motions in criminal cases.” Serrano v.
United States, 411 F. App’x 253, 255 (11th Cir. 2011) (citing United States v. Phillips, 597
F.3d 1190, 1199-1200 (11th Cir. 2010)).

In deciding motions for reconsideration in criminal cases, courts have relied on the
standards applicable to motions for reconsideration filed in civil cases pursuant to Rule 59,
Federal Rules of Civil Procedure. United States v. Brown, No. 3:18-cr-89-J-34JRK, 2019
WL 7067091, at * 1 (M.D. Fla. Dec. 23, 2019). The grounds for granting a Rule 59 motion

are newly discovered evidence or manifest errors of law or fact. Arthur v. King, 500 F.3d

 

' Because Defendant had not exhausted his remedies as required, the Court did not
address the merits of his requested relief in its July 8, 2020 Order.

 

 
 

Case 6:10-cr-00037-JA-DAB Document 82 Filed 08/06/20 Page 2 of 3 PagelD 432

1335, 1343 (11th Cir. 2007). These parameters include “(1) an intervening change in
controlling law; (2) the availability of new evidence; and (3) the need to correct clear error
or manifest injustice.” Lamar Adver. of Mobile, Inc. v. City of Lakeland, Fla., 189 F.R.D.
480, 489 (M.D. Fla. 1999).

The purpose of a motion for reconsideration is not to reexamine an unfavorable
ruling in the absence of a manifest error of law or fact. See Jacobs v. Tempur-Pedic Int'l
Inc., 626 F.3d 1327,1344 (11th Cir. 2010). And, a motion for reconsideration cannot be
used “to relitigate old matters, raise argument or present evidence that could have been
raised prior to the” Court’s ruling. Michael Linet, Inc. v. Village of Wellington, Fla.. 408 F.3d
757, 763 (11th Cir. 2005).

Defendant does not allege an error or present newly discovered evidence, but rather
urges the Court to change its mind based on non-binding cases that decided the issue of
exhaustion of remedies differently than this Court. The July 8, 2020 Order (Doc. 78) denied
Defendant's request for compassionate release because he failed to exhaust his
administrative remedies as required by 18 U.S.C. § 3582(c). The Court’s denial was based
on Defendant's failure to appeal the warden’s denial of his request for relief, which was
received within thirty days of Defendant’s request. The issue contested by Defendant is
that he believes once thirty days pass from the submission of a request to the warden,
regardless of whether the warden responds or not, he can go directly to the court with his

motion for relief.2

 

2 The United States Supreme Court has stated “time and again that courts must presume
that a legislature says in statute what it means and means in statute what it says there.”
Connecticut Nat'l Bank v. Germain, 503 U.S. 249, 254 (1992). The Amendment to §3582(c)
states “upon motion of the defendant after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on
defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden
of the defendant's facility.” (Emphasis added). The legislature clearly included “the lapse
of’ in this amendment. If the legislature meant that a defendant can bring a motion after
2

 
Case 6:10-cr-00037-JA-DAB Document 82 Filed 08/06/20 Page 3 of 3 PagelD 433

This Court disagrees and recognized in its order that courts are split on this issue
and the Eleventh Circuit has not yet addressed it. (Doc. 78). Interestingly, in the analysis
of the Alam case, relied on by Defendant, the court does not address the language “the
lapse of,” completely ignoring it. United States v. Alam, 960 F.3d 831 (6th Cir. 2020). The
court in the Whalen case, also relied on by Defendant, agreed that the defendant in that
case had not fully exhausted her remedies and acknowledged the split in decisions on this
issue. United States v. Whalen, No. 1:11-cr-00033, 2020 WL 3802714, at *8 n.2 (D. Me.
July 7, 2020).

Defendant offers no intervening change in controlling law, no new evidence, and
makes no showing of clear error or manifest injustice of the Court’s July 8, 2020 Order.

(Doc. 78). Defendant's Motion for Reconsideration (Doc. 79) is DENIED.

  

DONE and ORDERED in Orlando, Nos 6 - - \
= L
i — Ne

 

JOHN ANTOONI
Unitéd States District Judge

Copies furnished to:

United States Attorney

United States Probation Office
Counsel for Defendant

 

30 days have expired from the submission of a request to the warden, regardless of
whether the warden responds or not, the legislature would not have included the words
“the lapse of.” And there would be no need for administrative rights to appeal through the
Bureau of Prisons.

 

 
